Citation Nr: 0521932	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-08 295	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for histiocytic 
lymphoma, including on the basis of herbicide exposure.

2.  Entitlement to service connection for Bowen's disease.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
September 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the veteran's claims for service connection for 
histiocytic lymphoma - allegedly due to herbicide exposure 
while in the military, and for Bowen's disease.

In April 2005, to support his claims, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.  This type of hearing is often 
called a travel Board hearing.  A transcript of the 
proceeding is of record.


FINDINGS OF FACT

1.  Histiocytic lymphoma is not shown to have been present in 
service or within the first year after service, nor is it 
otherwise shown to be the result of any incident or incidents 
of military service - including claimed exposure to 
herbicides such as 2-4-5 T and 2-4 D.

2.  Bowen's disease (basal cell carcinoma) also is not shown 
to have been present in service or within the first year 
after service; nor is it otherwise shown to be the result of 
any incident or incidents of military service.




CONCLUSIONS OF LAW

1.  Histiocytic lymphoma was not incurred in or aggravated by 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Bowen's disease was not incurred in or aggravated by 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).



In this case, VA notified the claimant by letter dated in 
July 2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed, the statement of the case (SOC) and the 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claims, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  A record from 
a non-VA medical source has also been obtained.  He also was 
advised what evidence VA had requested and notified in the 
SOC and SSOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  



In this particular case, as mentioned, the July 2001 letter 
from the RO advising the claimant of his rights in VA's 
claims process predated the RO's March 2002 decision 
initially adjudicating his claims.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, both I 
and II.

With respect to the VCAA letter of July 2001, the claimant 
was requested to respond within 60 days.  38 C.F.R. § 
3.159(b)(1) (2004) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  



In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).



A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. § 3.307(a).  
Prior law required that the veteran have a disease listed at 
38 C.F.R. § 3.309(e), in addition to proof of Vietnam 
service, before exposure there was presumed.  So the change 
eliminating this requirement reversed the U.S. Court of 
Appeals for Veterans Claims (Court's) decision in McCartt v. 
West, 12 Vet. App. 164 (1999).  See, too, 38 U.S.C.A. § 1116.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).



The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See 
also, 61 Fed.Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

Histiocytic Lymphoma

In regard to whether histiocytic lymphoma had its onset 
during military service, the veteran's military medical 
records do not contain any indications of the presence of 
this condition while he was on active duty.  There also is no 
medical evidence of histiocytic lymphoma within the first 
year after his military service that ended in September 1968.  
Indeed, the first objective evidence of histiocytic lymphoma 
was provided by medical records of his treatment at Sacred 
Heart Hospital in July 1977, almost 10 years later.  Hence, 
he is not entitled to service connection for histiocytic 
lymphoma on a direct incurrence basis or on the basis of the 
one-year presumptive period following service.

But as indicated in 38 C.F.R. § 3.303(d) and Combee, service 
connection for histiocytic lymphoma is still permissible if 
there is medical nexus evidence of record otherwise linking 
this condition to the veteran's service in the military - 
including exposure to herbicides such as 2-4-5 T and 2-4 D.  
Concerning this, the Board observes the veteran did not have 
service in Vietnam during the Vietnam era, so he is not 
presumed to have been exposed to herbicides while he was in 
service.  But he maintains that he was nonetheless exposed to 
them while stationed at Fort Ord, California.  

Added to the record were the veteran's statements in support 
of his claim for service connection for histiocytic lymphoma, 
including the transcript of his oral testimony he provided at 
the hearing at the RO in April 2005 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  In essence, the 
veteran stated that he developed histiocytic lymphoma as a 
result of exposure to the herbicides 2-4-5 T and 2-4 D (not 
Agent Orange), and the associated contaminants TCDD, 
cacodylic acid, and picloram.  He related that he was exposed 
to these chemical compounds while performing his duties as a 
firing range lane grader at Fort Ord from about January to 
June 1967.  

In his statements and testimony, the veteran also pointed out 
that the firing range was covered extensively by manzanita 
bushes; that the manzanita brush had to be cleared to keep 
the firing lanes open; that herbicides were applied to the 
manzanita; and that green parts of the manzanita would turn 
gray about 24 hours after herbicides were applied.  He stated 
that he cleared defoliant-covered manzanita brush daily with 
his bare hands and was not advised to use gloves.  He denied 
postservice employment, like agricultural work, which might 
have exposed him to herbicides of this or any other type.



After obtaining the veteran's account of alleged herbicide 
exposure outside Vietnam, the RO contacted an official at 
VA's Compensation and Pension Service to determine whether 
herbicides were used at Fort Ord.  In response, the official 
provided a statement from the Department of the Army advising 
that the Pest Control Shop at Fort Ord had information, 
dating back to January 1973, showing that herbicide usage 
included 2-4-5 T and 2-4 D.  According to the veteran, 
however, he served at Fort Ord from about January to June 
1967, so several years prior to the earliest recorded date of 
the use of these herbicides at this installation.

Additionally, the RO contacted the National Personnel Records 
Center (NPRC) to obtain information about the veteran's 
alleged exposure to herbicides.  And in response, the NPRC 
advised there were no records of his exposure to herbicides.  
On the current record, then, the Board must conclude he was 
not exposed to herbicides while stationed at Fort Ord.

While the Board does not question the sincerity of the 
veteran's belief that he was exposed to herbicides while at 
Fort Ord, there is no independent verification that 
herbicides were stored or utilized at this facility during 
the specific time period alleged (i.e., January to June 
1967).  So for all intents and purposes, the veteran was not 
exposed to herbicides during service - although he believes 
otherwise, and the record provides no basis for granting 
service connection for histiocytic lymphoma on the basis of 
presumed herbicide exposure.

In a statement dated in April 2003, Dieter H. Morich, M.D., 
advised that the veteran was diagnosed in January 1978 with 
stage-4 diffuse large cell lymphoma.  The physician noted the 
veteran's report that he was exposed to the exfoliating agent 
"Agent Orange" during his military service.  If this were 
truly case, observed the physician, a casual relationship to 
lymphoma could be invoked.  But as already indicated, the 
veteran clarified during his April 2005 hearing that he is 
not alleging exposure to "Agent Orange" in service - 
rather, exposure to the chemicals 2-4-5 T and 2-4 D.



Medical opinions, as here, relating a current disability to 
military service that are based on an inaccurate factual 
premise have little or no probative value.  Reonal v. Brown, 
5 Vet.App. 458 (1993).  They lack the proper factual 
foundation.  See, too, Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Hence, the Board 
discounts the probative value of Dr. Morich's statement, as 
it necessarily relies on the veteran's unsubstantiated 
account of herbicide exposure.

The veteran's statements relating histiocytic lymphoma to 
alleged herbicide exposure during service amount to an 
opinion about a matter of medical causation.  There is no 
indication from the record that he has medical training or 
expertise.  As a layman, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the claim for service connection for 
histiocytic lymphoma must be denied because the preponderance 
of the evidence is unfavorable, meaning the benefit-of-the-
doubt doctrine does not apply.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Bowen's Disease

In regard to whether Bowen's Disease, a form of squamous cell 
carcinoma, had its onset during military service, the 
military medical records do not contain indications of the 
presence of any malignancies while the veteran was on 
active duty.  There also is no medical evidence of any 
malignancies within the first year after his military service 
that ended in September 1968.  Hence, he is not entitled to 
service connection for skin cancer on a direct incurrence 
basis or on the basis of the one-year presumptive period 
following service.



Indeed, the first report in the record of skin cancer is the 
veteran's August 2003 VA examination when he gave a history 
of removal of lesions from various parts of his body.  He 
then indicated that a lesion was removed from the left 
cheek/jaw about three years before.  A VA pathology report 
confirmed the lesion was basal cell carcinoma.  He also 
mentioned the removal of a lesion from his penis (Bowen's 
disease).  There is no objective evidence he now has Bowen's 
disease.  However, even if he has or had Bowen's disease, 
there is no medical evidence linking this condition to any 
event or occurrence of his military service.  As well, there 
is no medical evidence linking basal cell carcinoma involving 
his left cheek/jaw to any event or occurrence of his military 
service.  

The evidence in favor of finding that skin cancer is 
attributable to service consists solely of the veteran's 
unsubstantiated allegations.  But as alluded to earlier, as a 
layman, he simply is not qualified to render a diagnosis or a 
probative opinion concerning medical causation.  

In reaching its decision to deny service connection for 
Bowen's disease, claimed as cancer, the Board has been 
mindful of the doctrine of the benefit of the doubt.  But for 
the reasons discussed, it is inapplicable in this particular 
instance.


ORDER

Service connection for histiocytic lymphoma, including on the 
basis of herbicide exposure, is denied.

Service connection for Bowen's disease is denied.  



	                        
____________________________________________
	KETH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


